OPINION OF THE COURT
PER CURIAM.
Counsel for Gertrude Orlando petitions this Court for permission to withdraw from representation of Orlando pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no issue of even arguable merit. Orlando has submitted a pro se brief which, in essence, simply requests greater leniency in the sentence imposed upon her.1 However, Orlando was in fact sentenced at the very bottom of the Guideline range for the crime for which she pled guilty. App. at 3, 6; see also id. at 20 (District Court granting the “most lenient sentence available to [Orlando] under the law”).
Moreover, in her plea agreement (which Orlando does not claim was unknowing or involuntary or otherwise invalid), Orlando explicitly stipulates that there is no basis in her case for downward departure or adjustment, other than those bases stated in the plea agreement itself (for which Orlando has already received full credit). See App. at 60-61. Accordingly, notwithstanding Orlando’s references in her brief to relatives with health problems (as well as her own health problems), see Pro Se Brief at 2, 4-5, these could not possibly constitute grounds for a discretionary reduction of her sentence under the plain terms of her plea agreement.
The Anders brief submitted to this Court demonstrates that Orlando’s attorney has “thoroughly examined the record in search of appealable issues,” and has explained why any issues arguably supporting the appeal are frivolous. United States v. Youla, 241 F.3d 296, 300 (3d Cir.2001). Moreover, an independent review of “those portions of the record identified by [the] Anders brief’ as well as “those issues raised in Appellant’s pro se brief’ reveal no nonfrivolous issues Orlando might profitably raise on appeal. Id. at 301. Accordingly, we grant the Anders motion and dismiss the case without appointing new counsel. See 3d Cir. L.A.R. 109.2. We also note that “the issues presented in the appeal lack legal merit” and thus do not require the filing of a petition *652for writ of certiorari with the Supreme Court. Id.

. Orlando concedes that the District Court correctly determined the facts of her case, and applied the correct law. See Pro Se Brief at 4-5.